Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 9, 1979, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. Case remitted to Criminal Term to hear and report on defendant’s motion to withdraw his plea, at which hearing new counsel shall be appointed to represent defendant, and appeal held in abeyance in the interim (see People v Rozzell, 20 NY2d 712; People v Bowers, 45 AD2d 241; People v Williams, 55 AD2d 923). Criminal Term shall file its report with all convenient speed. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.